
	
		I
		111th CONGRESS
		1st Session
		H. R. 1114
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a process for determining whether a geographic area is sufficiently served by
		  the national cemeteries located in that geographic area.
	
	
		1.Determination by Secretary of
			 Veterans Affairs of whether a geographic area is served by national cemeteries
			 located in that area
			(a)Process
			 requiredThe Secretary of
			 Veterans Affairs shall establish a process for determining whether a geographic
			 area is sufficiently served by the national cemeteries located in that
			 geographic area. Such process shall take into account each of the
			 following:
				(1)The number of
			 veterans living in the geographic area.
				(2)The average
			 distance a resident of the geographic area must travel to reach the nearest
			 national cemetery.
				(3)The population
			 density of the geographic area.
				(4)The average amount
			 of time it takes a resident of the geographic area to travel to the nearest
			 national cemetery.
				(5)The availability
			 of public transportation for purposes of traveling to national cemeteries
			 located in the geographic area.
				(6)The average amount
			 of any fees charged to an individual traveling on the major roads leading to
			 the national cemeteries located in the geographic area.
				(b)Consideration of
			 alternativesIn the case of a geographic area in which sufficient
			 land is not available to the Secretary for the establishment of a cemetery, the
			 Secretary shall consider alternatives to establishing a cemetery, including
			 establishing a mausoleum.
			
